Title: June 1790
From: Washington, George
To: 




Thursday 24th. Exercised on horse back betwn. 5 & 7 Oclock P.M.
Enter[t]ained the following Gentlemen at Dinner—viz—Messrs. Gerry, Goodhue, Grout, Leonard Huntingdon, Benson, Boudinot, Cadwalader, Sinnickson, Heister, Scott, Contee, Stone, Brown and Moore of the House of Representatives.
Received from the Committee of Enrollment the Act for extending the Judiciary Law to the State of Rhode Island & Providence Planns.


   
   act: According to the House of Representatives journal the joint committee for enrolled bills brought this bill to GW on 22 June 1790. On 23 June “A message was received from the President of the United States, by Mr. Lear his Secretary” in the House assenting to the bill (DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 3:469, 473; see also 1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 128 [23 June 1790]).



 


Friday 25th. Constant & heavy Rain all day, prevented Company from visiting Mrs. Washington this afternoon & all kinds of Exercise.
 


Saturday 26th. Exercised in the Coach with Mrs. Washington & the Children in the forenoon & by walking in the Afternoon.
 



Sunday 27th. Went to Trinity Church in the forenoon and employed myself in writing business in the afternoon.
 


Monday 28th. Exercised between 5 & 7 Oclock in the Morning & drank Tea with Mrs. Clinton (the Governors Lady) in the Afternoon.


   
   Gov. George Clinton’s residence was at 10 Queen Street, near the end of Cedar Street. The house, for which Clinton paid £300 a year rent, had been confiscated from Loyalist Henry White and was “a two-story and attic house, five windows wide, with a sloping tiled roof, containing five dormer windows” (SMITH [4]Thomas E. V. Smith. The City of New York in the Year of Washington’s Inauguration, 1789. 1889. Reprint. Riverside, Conn., 1972., 31; SPAULDINGE. Wilder Spaulding. His Excellency George Clinton: Critic of the Constitution. New York, 1938., 194). It was presumably this residence rather than the Clinton’s farm on the Hudson outside the city which GW visited today. GW and Mrs. Washington had frequent social contacts with Clinton and his wife, Cornelia Tappen Clinton, during the Revolution and after the war a friendly correspondence had been maintained, Clinton sending GW trees and various plants for Mount Vernon. In spite of political differences between Clinton and GW after the new government was established, social relations between the two families remained warm. As a rule, partly because of Mrs. Clinton’s ill health, the Clintons did little entertaining. Abigail Adams Smith found Mrs. Clinton “not a showy, but a kind, friendly woman” (ROOFKatharine Metcalf Roof. Colonel William Smith and Lady: The Romance of Washington’s Aide and Young Abigail Adams. Boston, 1929., 197; SPAULDINGE. Wilder Spaulding. His Excellency George Clinton: Critic of the Constitution. New York, 1938., 192–94).



 


Tuesday 29th. Exercised between 5 & 7 Oclock in the Morning on horse back.
A good deal of Company, amongst which several Strangers and some foreigners at the Levee to day.
On a consultation with the Secretary of State to day, it was thought advisable to direct him to provide two Medals one for the Marqs. de la Luzerne, formerly Minister Plenipo. from France to the U. States of America, & the other for Mr. Van Berkel late Minister from Holland; & To have the Dies with which they were to be struck in France, sent over here. The cost of these Medals would be about 30 Guineas; but the Chain for that designed for the Marqs. de la Luzerne (on Acct. of his attachment & Services to this Country) was directed to Cost about 200 Guineas—the other about 100 Guins.


   
   medals: See entry for 29 April 1790.



 


Wednesday 30th. Recd. from the Committee of Enrollment the following Acts. viz. “An act providing the means of intercourse between the United States and foreign Nations” By which the President of the United States is authorised to draw from the Treasury 40,000 dollars annually, for the suppt. of such persons as

he shall Commission to serve the U. States in foreign pts. and for the expence incident to the business in which they may be employed. Not more than 9,000 Dollars to be allowed to a Minister Plenipotentiary nor 4,500 to a Chargé des Affaires, except the out fit to each, which shall not exceed one years Salary; nor shall more than 1300 dollars be allowed to the Secretary of any Minister Plenipotentiary. The President is to acct. specifically for all such Expenditures as in his judgement may be made public and also for the amount of such Expenditures as he may think it advisable not to specify, and cause a regular statement thereof to be laid before Congress Annually. “An Act for the relief of Nathaniel Twining” And “An Act to satisfy the Claims of John McCord against the United States.” These several Acts were presented to me about 10 Oclock A.M.

	
   
   For background to “An Act providing the means of intercourse between the United States and foreign Nations,” see entries for 23 and 26 Mar., 16 and 27 April 1790, 7 May 1790.



   
   “An Act for the relief of Nathaniel Twining” (6 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 3 [1 July 1790]) remitted a penalty incurred by Twining’s failure to abide by his contract to deliver the mail between Charleston, S.C., and Savannah in 1787. “An Act to satisfy the claims of John McCord against the United States” (6 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 2–3 [1 July 1790]) granted McCord $809.71 for supplies furnished the Continental Army in Canada in 1776.



